Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147167-8                                                                                             Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  CLIFFORD LEE, JR.,                                                                                Bridget M. McCormack
            Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 147167
                                                                    COA: 313217
                                                                    Wayne CC: 11-003138-NI
  ROBERT CROSKEY and THE WOLPIN
  COMPANY, d/b/a TRI-COUNTY BEVERAGE
  COMPANY/WAYNE COUNTY,
           Defendants-Appellants.

  _________________________________________/
  EMILY KINCAID,
            Plaintiff-Appellee,
  v                                                                 SC: 147168
                                                                    COA: 313218
                                                                    Wayne CC: 11-004918-NI
  ROBERT CROSKEY and THE WOLPIN
  COMPANY, d/b/a TRI-COUNTY BEVERAGE
  COMPANY/WAYNE COUNTY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 7, 2013 orders
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         t0923
                                                                               Clerk